Citation Nr: 0503669	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  02-10 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for arthritis of 
the right knee, status post meniscectomy, currently evaluated 
as 30 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic osteoarthritis of the left knee.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from December 1954 to December 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the Chicago, 
Illinois Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO denied the veteran's 
claim for an evaluation in excess of 30 percent for his 
service-connected arthritis of the right knee, status post 
meniscectomy.  The RO also granted service connection and 
assigned a 10 percent evaluation for post-traumatic 
osteoarthritis of the left knee, effective June 27, 2001.  

In October 2004, the veteran testified at a videoconference 
hearing before the Board.  A transcript of that hearing has 
been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The record reflects that the veteran's knees were last 
examined for compensation and pension purposes in October 
2001.  The veteran testified at his October 2004 hearing that 
his knee disabilities have since worsened.  Therefore, the RO 
should schedule the veteran for a VA compensation examination 
to determine the current nature and severity of his service-
connected right and left knee disabilities.  See 38 U.S.C.A.  
§ 5103A (West 2002).  The examination must include findings 
with respect to range of motion of the knees, including 
functional loss due to pain, weakened movement, excess 
fatigability, incoordination, pain on movement, and 
limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2004); see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995).

Next, the record suggests that VA medical records may be 
available which have not been associated with the claims 
file.  The record contains VA outpatient treatment records 
dated from 1992 to 1995.  At his hearing, however, the 
veteran testified that he had been receiving ongoing 
treatment for his knee disabilities since 1995 at the 
Lakeside VA Medical Center.  Therefore, the Board finds that 
the RO should obtain these records.  See 38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(2); see also, Bell v. 
Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually in the record 
before the AOJ, may constitute clear and unmistakable 
error.")

Finally, the Board notes that the veteran may be afforded 
separate ratings for each knee for arthritis and instability.  
A veteran who has arthritis and instability of the knee may 
receive separate ratings under Diagnostic Code (DC) 5003 
(degenerative arthritis) and DC 5257 (recurrent subluxation 
and lateral instability).  See VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997).  However, separate ratings are 
only warranted in cases when the veteran has limitation of 
motion in his knee to at least meet the criteria for a zero-
percent rating under Diagnostic Codes 5260 or 5261, or 
(consistent with DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995) and 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2004)), where 
there is probative evidence showing the veteran experiences 
painful motion attributable to his arthritis.  See VAOPGCPREC 
9-98 (Aug. 14, 1998).  The RO must therefore adjudicate 
whether the veteran is entitled to separate ratings for 
either knee on the basis of arthritis and instability. 

The Board also points out that, in a precedent opinion, the 
VA General Counsel held that separate ratings may be assigned 
under DC 5260 and DC 5261 for disability of the same joint.  
VAOPGCPREC 9-2004 (September 17, 2004).  The RO should also 
consider this holding when adjudicating the veteran's knee 
disabilities.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the Lakeside VA 
Medical Center and obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran's service-connected knee 
disabilities since 1995.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and severity of his service-
connected right and left knee 
disabilities.  The examination should 
include X-rays and a complete test of the 
range of motion of the knees, documented 
in degrees.  The examiner should also 
answer the following questions: (a) 
whether either knee exhibits weakened 
movement, excess fatigability, 
incoordination, or pain on movement (if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional loss of motion due to these 
symptoms); (b) whether pain significantly 
limits functional ability during flare-
ups or when the joint is used repeatedly 
over a period of time (this determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups); and (c) to what 
degree, if any, the veteran experiences 
recurrent subluxation or lateral 
instability of either knee.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

3.  The RO should then review the 
examination report to ensure that it 
complies with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.

4.  Thereafter, the RO should 
readjudicate the issues on appeal.  In 
doing so, the RO should determine whether 
separate ratings are warranted for either 
knee disability on the basis of arthritis 
and instability.  The RO should 
adjudicate the issues on appeal in light 
of all applicable legal criteria, 
including 38 C.F.R. § 4.71, DCs 5003, 
5010, 5257, 5260, and 5261 (2004); 
VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 
1998); and VAOPGCPREC 9-2004 (September 
17, 2004).  

5.  If the benefits sought remain 
unfavorable to the veteran, the RO should 
issue a supplemental statement of the 
case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The purpose of this REMAND is to obtain additional 
development and to afford the veteran due process of law.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	DOUGLAS E. MASSEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




